ON REHEARING.
One ground of the petition for certiorari assigned error on the judgment of the Court of Appeals reversing the judgment of the trial court ordering a nonsuit. When the case was decided by this court it was said, in the opinion: “We make no ruling upon the exception to the ruling of the Court of Appeals that the trial court erred in granting a nonsuit.” A rehearing was asked by the petitioner for certiorari, and granted because of the failure of this court to rule on that question. We applied the usual rule where *718the judgment of a trial court is reversed on a question that does not involve the sufficiency of the evidence to support a verdict. Where such a case goes back to the trial court for another heating, it is not usual to decide on the general grounds of the motion for a new trial. In the present instance we are dealing with a judgment of the Court of Appeals. The ruling of that court as to the demurrers had the effect of apptying the Alabama rule of care and diligence due by the operator of an automobile to a guest in his car; whereas we have held that the Georgia rule should be applied. The Alabama rule applies a higher degree of care than does the rule in Georgia. The judgment of the Court of Appeals holding that the grant of a nonsuit was error was based on the ruling that the trial court erred in rejecting the Alabama rule. The ruling of the Court of Appeals was therefore based upon a consideration of the evidence measured by what this court has held to be the incorrect rule. It is now ordered that the judgment of the Court of Appeals reversing the grant of a nonsuit be set aside, and that such further action be taken by the Court of Appeals as may be necessary to give effect to the judgment of this court. The sentence quoted above from the opinion heretofore rendered by this court has been withdrawn. The judgment heretofore rendered and the opinion, with the addition now made, are adhered to.